DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive Applicant Arguments/Remarks Made in an Amendment. Claims 1, 3-20 are currently pending. Claim 2 has been canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9-11, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lorio (US Patent Publication 2015/0313720).
Regarding claim 1, Lorio discloses a sacroiliac joint implant (200, Figure 7) comprising: a screw component comprising proximal end component (260, Figure 6) and a distal end component (202, Figure 6) attachable to the proximal end component; and a tubular mesh osteointegrative sleeve component (240, paragraph 0063) securable over a connection between the proximal end component and the distal end component (Figure 7).
Regarding claim 3, Lorio discloses wherein each of the proximal end component is fixedly attached to the distal end component (i.e. 260 is attached to the proximal segment 220 of 202, paragraph 0056).
Regarding claim 9, Lorio discloses a sacroiliac joint implant (200, Figure 7) for installation in a patient’s joint and comprising: a proximal end component (260, Figure 6) and a distal end component (202, Figure 6) directly attached to said proximal end component (i.e. 260 is directly attached to the proximal segment 220 of 202, paragraph 0056); and an osteointegrative sleeve (240, paragraph 0063) component partially positioned over each of the proximal end component and the distal end component (Figure 7) and secured over a connection (230, Figure 6) between the proximal and distal end components.
Regarding claim 10, Marino discloses wherein the proximal end component and the distal end component compress the patient’s joint (paragraph 0056).
Regarding claim 11, Marino discloses wherein the osteointegrative sleeve component comprises a porous structure (i.e. mesh, paragraph 0063) that promotes bony ingrowth (paragraph 0051).
Regarding claim 17, Marino discloses a joint implant (200, Figure 7) comprising: a proximal end component (260, Figure 6) comprised of a titanium alloy (paragraph 0069); a distal end component (202, Figure 6) comprised of the titanium alloy (paragraph 0069), the proximal end component directly secured to the proximal end component (i.e. 260 is directly attached to the proximal segment 220 of 202, paragraph 0056); and an additively manufactured tubular mesh osteointegrative sleeve component (240, paragraphs 0063 and 0069) securable over a connection between the proximal end component and the distal end component (see Figure 7), the additively manufactured tubular mesh osteointegrative sleeve component comprising a plurality of porous openings (as best seen in Figure 6) positioned between an inner and outer surfaces of the additively manufactured tubular mesh osteointegrative sleeve component capable of promoting bone ingrowth. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lorio (US Patent Publication 2015/0313720) in view of Marino et al (US Patent Publication 2016/0310188), hereinafter “Marino”.
Regarding claim 4, Lorio disclose wherein the distal end component comprises a plurality of external threads (212, Figure 6), but fail to disclose where the proximal end component comprises a plurality of external threads.
However, Marino discloses an implant wherein each of the proximal end component and the distal end component comprises a plurality of external threads (115 and 125, respectively, paragraph 0048).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the implant of Lorio with the proximal and distal end components comprising a plurality of external threads as taught by Marino in order to cause compression across the sacroiliac joint.
Regarding claim 5, the modified Lorio’s implant discloses wherein the plurality of external threads of the proximal end component have a first pitch and the plurality of external threads of the distal end component have a second pitch (paragraph 0048 of Marino).
Regarding claim 6, the modified Lorio’s implant discloses wherein the first pitch is different than the second pitch (paragraph 0048 of Marino).
Regarding claim 12, the modified Lorio’s implant discloses wherein each of the proximal end component and the distal end component further comprises a plurality of external threads (115 and 125, respectively, paragraph 0048 of Marino).
Regarding claim 13, the modified Lorio’s implant discloses wherein the plurality of external threads of the proximal end component have a first pitch and the plurality of external threads of the distal end component have a second pitch (paragraph 0048 of Marino).
Regarding claim 14, the modified Lorio’s implant discloses wherein the first pitch is different than the second pitch (paragraph 0048 or Marino).
Regarding claim 18, the modified Lorio’s implant discloses wherein each of the proximal end component and the distal end component further comprises a plurality of external thread (115 and 125, respectively, paragraph 0048), further wherein the plurality of external threads of the proximal end component have a first pitch, and the plurality of external threads of the distal end component have a second pitch (paragraph 0048 of Marino). 
Regarding claim 19, the modified Lorio’s implant discloses wherein the first pitch is different than the second pitch (paragraph 0048 of Marino).

Claims 7, 8, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lorio (US Patent Publication 2015/0313720) in view of Marino et al (US Patent Publication 2016/0310188), hereinafter “Marino”.
Regarding claims 7 and 15, Lorio discloses wherein each of the proximal end component and the distal end component further comprise a cannulation (the proximal segment 220 is cannulated since 260 can be slide distally over the proximal segment 220, paragraphs 0059 and 00649; the distal segment shaft 204 is cannulated paragraph 0067), but fails to disclose each component comprising a plurality of fenestrations. 
However, Marino (Figure 6A) discloses wherein the proximal end component (610) and the distal end component (620) further comprises a plurality of fenestrations (645, paragraph 0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the implant of Lorio with the proximal and distal end components comprising a plurality of fenestrations in view of the sacroiliac implant (600) of Marino in order to provide communication between the space outside the screw component with the cannulated bore extending through at least a portion of the screw (paragraph 0053).
Regarding claims 8, 16, and 20, the modified Lorio’s implant discloses wherein the cannulation is in fluid communication with the plurality of fenestrations (paragraph 0053 of Marino). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
 


/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775